In an action to recover damages for medical malpractice, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), entered August 2, 2000, which granted the motion of the defendant John A. Galeno to set aside the jury verdict in favor of the plaintiffs and against him on the ground of legal insufficiency.
Ordered that the order is reversed, on the law, with costs, *435the motion is denied, the verdict is reinstated, and the matter is remitted to the Supreme Court, Westchester County, for the entry of judgment on the verdict.
For a court to conclude as a matter of law that a jury verdict is not supported by sufficient evidence, it must determine that there is “no valid line of reasoning and permissible inferences which could possibly lead rational [people] to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; see, Nicastro v Park, 113 AD2d 129). Here, the jury verdict that the defendant John A. Galeno committed malpractice in failing to see the radiopaque material of a surgical sponge on the injured plaintiffs X-ray was not irrational. The testimony of the plaintiffs’ expert witness adequately set forth the applicable standard of care, and sufficiently established that the defendant departed from that standard. Accordingly, the Supreme Court erred in finding the plaintiffs’ evidence legally inadequate and in setting aside the verdict on that basis. Florio, J. P., McGinity, Luciano and Schmidt, JJ., concur.